


Exhibit 10.4

 

April 10, 2008

 

AMENDMENT TO LETTER AGREEMENT

 

WHEREAS, Millennium Pharmaceuticals, Inc. (the “Company”) and Laurie Keating
(the “Employee”) are parties to a certain Letter Agreement dated as of
September 28, 2004 (the “Letter Agreement”);

 

WHEREAS, in connection with that certain Agreement and Plan of Merger between
Takeda America Holdings, Inc. (“Takeda”), Mahogany Acquisition Corp. and the
Company, as of April 10, 2008 (the “Merger Agreement”), the closing of which
will result in, among other things, the Company becoming a wholly-owned
subsidiary of Takeda (the date on which the Company becomes a wholly-owned
subsidiary of Takeda as a result of the Merger (as such term is defined in the
Merger Agreement) being referred to herein as the “Acquisition Date”); and

 

WHEREAS, effective as of the Acquisition Date, the parties wish to amend certain
terms and conditions of the Letter Agreement by means of this amendment (the
“Amendment”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the Employee and the Company hereto
mutually covenant and agree as follows:

 

1.             Amendment of Letter Agreement.

 

a.             A new Section 13 of the Letter Agreement is hereby added as
follows:

 

“13.  Merger.  Notwithstanding the foregoing, in the event you terminate your
employment by reason of clause (ii) of the definition of Good Reason in
Section 12 or by reason of clause (v) of such definition as a result of your
ceasing to serve as chief legal officer for all direct and indirect parent
organizations of the Company, you shall only be entitled to the payments and
benefits set forth in Section 12 if such termination of employment occurs on or
after the first anniversary of the Acquisition Date.  Any Good Reason described
in the preceding sentence that occurs before the first anniversary of the
Acquisition Date may be asserted by you as a reason to terminate employment for
Good Reason on or after the first anniversary of the Acquisition Date.”

 

b.             The Letter Agreement is hereby amended by adding a new Section 14
as follows:

 

“14.  Retention Bonus.  You will be eligible for a lump sum cash payment on the
first anniversary of the Acquisition Date provided that you are

 

--------------------------------------------------------------------------------


 

employed by the Company as of such date in an amount equal to the sum of
(i) 100% of your annual base salary in effect as of the Acquisition Date, plus
(ii) 100% of the annual bonus paid to you for the Company’s fiscal year ending
December 31, 2008 (such sum, the “First Year Retention Bonus”).  Except as set
forth below, you will not be eligible for the First Year Retention Bonus if your
employment terminates prior to the first anniversary of the Acquisition Date. 
In the event of your Voluntary Termination for Good Reason (as defined below),
the termination of your employment by the Company other than for Justifiable
Cause, or in the event of your death or “permanent disability” as defined in the
Company’s long-term disability policy during the twelve month period following
the Acquisition Date, you will be eligible for a pro rata portion of the First
Year Retention Bonus, counting full months of employment with the Company from
the Acquisition Date through such termination.  Any prorated payment pursuant to
the preceding sentence shall be made within 10 business days of such
termination.  If the annual bonus payment for the Company’s fiscal year ending
December 31, 2008 has not been paid to you or otherwise determined by the
Company as of the date the prorated payment is due, the prorated payment shall
be calculated using your target bonus amount for 2008. Payments under this
Section 14 shall be net of any applicable withholding taxes.  For purposes of
this Section 14, “Voluntary Termination for Good Reason” shall have the same
meaning as given to such term under the Key Employee Change in Control Severance
Plan as in effect immediately prior to the Acquisition Date, but determined
without regard to clause (ii) thereof.”

 

c.             The Letter Agreement is hereby amended by adding a new Section 15
as follows:

 

“15.  Amendment to Key Employee Change in Control Severance Plan.

 

You hereby agree and acknowledge that with respect to your participation, if
any, in the Key Employee Change in Control Severance Plan (the “Plan”),
Section 3 of the Plan is hereby amended by adding the following language to the
end of Section 3:

 

‘Notwithstanding the foregoing, upon the effective date of a Change in Control
(i) you shall automatically qualify for a Voluntary Termination for Good Reason
under clause (ii) of such definition, (ii) you agree not to assert a Voluntary
Termination for Good Reason during the first twelve (12) months following the
effective date of the Change in Control for a reason described in clause (ii) of
such definition, and (iii) after the first anniversary of the effective date of

 

2

--------------------------------------------------------------------------------


 

the Change in Control you shall have the right to terminate your employment at
any time as a Voluntary Termination for Good Reason and receive the payments and
benefits under the Plan.’

 

You also agree and acknowledge that the first full paragraph of Section 4(a) of
the Plan is hereby amended and replaced in its entirety with the following:

 

‘(a)  SALARY AND BONUS PAYOUT.  Subject to any delay in payment required to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), you will be paid a lump sum within thirty (30) days following the date
of the qualifying termination (but in no event prior to January 1, 2009) an
amount equal to the sum of : (i) your Severance Multiple times your base salary
at the greater of your rate of pay in effect on the effective date of the Change
in Control, or your rate of pay in effect on the date of termination; (ii) your
Severance Multiple times the greater of your target bonus for the Company’s
fiscal year ending December 31, 2008, or your target bonus on the date of
termination; and (iii) the greater of your target bonus for the Company’s fiscal
year ending December 31, 2008, or your target bonus on the date of termination
multiplied by a fraction, the numerator of which shall equal the number of days
you were employed by the Company in the Company fiscal year in which the
termination occurs and the denominator of which shall equal 365.’

 

You further agree and acknowledge that Section 4 of the Plan is hereby amended
by adding a new Section 4(j) as follows:

 

‘(j)  LONG-TERM INCENTIVE COMPENSATION.  If you become entitled to payments
under Section 4(a), then any otherwise unvested stock options, restricted stock,
restricted stock units, stock appreciation rights, phantom shares, long-term
cash incentive bonus, or other form of equity, phantom equity, quasi-equity, or
long-term incentive compensation granted to you by the Company or any related
entity on or after the Acquisition Date (the “LTI Compensation”) shall
(notwithstanding any otherwise applicable vesting and exercise schedule)
immediately become vested and exercisable on a pro-rata basis determined by
reference to a ratio, the numerator of which shall be the number of your full
months of employment with the Company from the effective date of the Change in
Control and the denominator of which shall be the number of full months under
the vesting schedule of the relevant LTI Compensation award.’”

 

3

--------------------------------------------------------------------------------


 

d.             The Letter Agreement is hereby amended by adding a new Section 16
as follows:

 

“16.  Section 409A.  Payment of amounts or benefits under this Letter Agreement
will be deferred and paid no earlier than six months following your termination
of employment if, and only to the extent, required to comply with Section 409A
of the Code.  In such event, the first payment will be made for an aggregate
amount equal to what would have been paid under this Letter Agreement over the
course of such deferred period.  To comply with Section 409A of the Code, any
Gross-Up Payment due to you under the Plan or the express terms of your Letter
Agreement shall be paid to you within ten (10) business days of when the Excise
Tax is imposed on you.”

 

2.             2009 Long-Term Equity Compensation.  Following the Acquisition
Date in 2009, the Company, its successor and/or one or more affiliates of such
entities, intend to grant to you LTI Compensation (as defined above) that is
substantially similar in economic value to the equity award(s) granted by the
Company to you during 2008 prior to the Acquisition Date.

 

3.             Clarification.  For purposes of clarity, the references in
Section 1(c) above to the “Change of Control” in the amendment to
Section 4(a) of the Plan and the addition of Section 4(j) to the Plan are meant
to apply to the closing of the transaction contemplated by the Merger Agreement.

 

4.             Assumption.  The Company’s obligations to the Employee under this
Amendment, the Letter Agreement, and the Plan shall be assumed by any successor
to the Company.

 

5.             No Mitigation.  Notwithstanding any other provision of this
Amendment, the Letter Agreement, or the Plan, the Employee will have no
obligation to mitigate damages for any breach or termination of this Agreement,
the Letter Agreement, or the Plan by the Company or its successor, whether by
seeking employment or otherwise.

 

6.             Confirmation.  Except as amended by this Amendment, the Letter
Agreement and Plan shall remain in full force and effect.

 

7.             Future Reference.  All future references to the Letter Agreement
or Plan shall mean such agreement or plan as amended hereby.

 

8.             Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

9.             Effective Date.  This Amendment shall become effective upon the
Acquisition Date and until such time shall have no force and effect.  In the
event that the Merger Agreement is terminated in accordance with its terms, this
Amendment shall be null and void and shall have no force and effect.

 

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

 

AMENDMENT TO LETTER AGREEMENT

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Letter
Agreement on the date and year first above written.

 

 

MILLENNIUM PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Stephen M. Gansler

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

/s/ Laurie B. Keating

 

 

 

 

Name:

Laurie B. Keating

 

 

 

 

Title:

SVP and General Counsel

 

6

--------------------------------------------------------------------------------
